Name: Commission Regulation (EC) No 1801/2003 of 14 October 2003 provisionally authorising the new use of a certain micro-organism in feedingstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: natural and applied sciences;  agricultural activity;  health;  food technology
 Date Published: nan

 Avis juridique important|32003R1801Commission Regulation (EC) No 1801/2003 of 14 October 2003 provisionally authorising the new use of a certain micro-organism in feedingstuffs (Text with EEA relevance) Official Journal L 264 , 15/10/2003 P. 0016 - 0018Commission Regulation (EC) No 1801/2003of 14 October 2003provisionally authorising the new use of a certain micro-organism in feedingstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs(1), as last amended by Commission Directive 2003/7/EC(2), and in particular Article 3 and Article 9e(1) thereof,Whereas:(1) Directive 70/524/EEC requires that no additive may be put into circulation unless a Community authorisation has been granted.(2) In the case of additives referred to in Part II of Annex C to Directive 70/524/EEC, which include micro-organisms, provisional authorisation of a new use of an additive in feedingstuffs may be given if the conditions laid down that Directive are satisfied and, if it is reasonable to assume, in view of the available results, that when used in animal nutrition, it has one of the effects referred to in Article 2(a) of that Directive. Such provisional authorisation may be given for a period not exceeding four years.(3) This additive has already been authorised by Commission Regulation No 1411/1999/EC(3) for piglets, and by Commission Regulation (EC) No 1636/1999(4) for calves and chickens for fattening.(4) New data were submitted in support of an application to extend the authorisation of the use to turkeys for fattening.(5) The assessment of the application for authorisation submitted in respect of the micro-organism specified in the Annex to this Regulation, shows that the conditions referred to in Article 9e(1) of Directive 70/524/EEC are satisfied.(6) The use of the Enterococcus faecium, specified in the Annex, should therefore be authorised on a provisional basis for a period of four years and be included in Chapter IV of the list of authorised additives.(7) The Scientific Committee for Animal Nutrition has delivered a favourable opinion on the safety of the use of that Enterococcus faecium, which is to be used in feedingstuffs for turkeys, under the conditions set out in the Annex to this Regulation.(8) The assessment of the application shows that certain procedures are required to protect workers from exposure to the additives set out in the Annex. However, such protection is assured by the application of Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work(5).(9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1The additive belonging to the group "Micro-organisms" referred to in the Annex is authorised for use as an additive in feedingstuffs under the conditions laid down in the Annex.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 270, 14.12.1970, p. 1.(2) OJ L 22, 25.1.2003, p. 28.(3) OJ L 164, 30.6.1999, p. 56.(4) OJ L 194, 27.7.1999, p. 17.(5) OJ L 183, 29.6.1989, p. 1.ANNEX">TABLE>"